Nott, J.,
delivered the opinion of the court:
This is an action brought to recover the proceeds of 33 bales of upland cotton, which, it is claimed, amount in the aggregate to $10,293 49.
The facts established by the evidence are these. In March and July, 1863, at Charleston, South Carolina, the claimant bought the cotton, the avails of which are the subject of this action, in part from one Lewis D. Mowry, in part from one C. 0. Martindale, and in part from one Lee Howard. This cotton remained in the possession of the claimant until the capture of Charleston, when 32 bales of it came into' *178the possession of the defendants, as appears by “ Registration Book A,” on file in the office of the Quartermaster General. We have already determined the net proceeds of Charleston upland cotton to be $131 20 per hale, so that the amount of proceeds for which the claimant would be entitled to judgment, should he recover in this action, would he $4,198 40.
That right to recover depends upon his ownership, his right to the proceeds, and his loyalty. As to the first the evidence is clear and satisfactory. He produces the parties from whom he bought, and the original bills of sale, and shows that the purchase was in good faith, for a valuable consideration, and long anterior to the capture of the city by the forces of the United States. As to the second we see no reason to doubt his right to the proceeds, for the cotton was marked with his name, and continued to be owned by him so far as is known, until the time of its capture. As to his loyalty, the claimant has established it to the satisfaction of the court, and in an unusually clear and positive manner. He has produced a number of witnesses who testify as to his loyalty and his suffering; among whom is the United States collector of internaltfeyenue, Frederick A. Sawyer, and he has given the court the benefit of his own story, fully and circumstantially verified by the testimony of others. It is as follows:
“ I worked as hard as I could to keep out of the rebel army, and I believe I fed and clothed men from every State in the Union who were here prisoners — Union prisoners; I was in the habit of taking provisions and clothes to the Union prisoners, and made myself a beggar through the town doing it; I was selected by the Union people here to do it; in March, 1862, they had a general conscription, and-there was a considerable fuss about what should exempt people; it was rather easy to get off, there was no money to be paid; my hand is deformed and a board of physicians exempted me, when tire war had been going on about one year; in September, 1863, they had another conscription, coming with a new broom, and that cleaned me out; they decided I would have to go in; they gave me one week to get ready, and I secreted myself in Cumming street, and kept myself so from October 1, 1863, the day I was to report, and I stayed there till very nearly Christmas. We had supposed every day the Union men would open the batteries ; just the day before Christmas they did open them, and in the latter part of January I had given up the idea of our taking the city; I went to Wilmington, North .Carolina, having a friend in a blockade-running house there, thinking I could get *179through the blockade or with a little money buy off a surgeon who was there examining conscripts.
“ I was then gobbled up or conscripted as a fit man to go to Ealeigh. They put me in a room with 170 men; the room was so small that we lay three deep; at night we started for Ealeigh with an officer; at half past eleven at night one of my guards was away and the other was snoozing; I went out on the platform; the ears were going at the rate of twelve miles an hour, and I jumped off the train into a frog pond; it rained as hard as I ever saw it rain; I worked my way back to Wilmington, pretty well used up; in such ways I managed to keep out of the army; I made these efforts in opposition to the rebellion and because of my loyalty to the United States ; I finally got back to my old quarters; I was in" the State of Maine when my cotton was seized, and I know very little about it; I escaped from this city on the 14th day of November.”»
Such a statement, corroborated by other testimony, leaves the court free from all embarrassment or doubt. The claimant appears to be one of those zealous and unfortunate Union refugees whom the act was specially intended to benefit, and tMpfefiicult negative facts of not having given aid or comfort to the rebellion, are abundantly established by the jjv/éitive testimony of his patriotic and consistent acts.
The judgment of the court is that the claimant recover the net proceeds of thirty-two bales of upland cotton, captured at Charleston, and amounting to the sum of $4,198 40.